Case 9:19-cv-00220-RC-ZJH Document 35 Filed 06/02/20 Page 1 of 2 PageID #: 433



                        **NOT FOR PRINTED PUBLICATION**

                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS


 MICHAEL BIRD,                                   §
      Plaintiff,                                 §
                                                 §
 v.                                              §
                                                 §
                                                 §
 PAM FLETCHER, 349TH DISTRICT                    §
                                                        CASE NUMBER 9:19-CV-00220-RC
 JUDGE; SARAH CLARK, HOUSTON                     §
 COUNTY COURT AT LAW JUDGE;                      §
 WILLIAM     PEMBERTON,     TRIAL                §
 ATTORNEY;      OFFICE   OF   THE                §
 ATTORNEY GENERAL, CHILD SUPPORT                 §
 DIVISION; AND   DEPARTMENT OF                   §
 FAMILY AND PROTECTIVE SERVICES,                 §
 CHILD PROTECTIVE SERVICES,                      §
                                                 §
        Defendants.


       ORDER ACCEPTING REPORT AND RECOMMENDATION GRANTING
                  DEFENDANTS’ MOTIONS TO DISMISS

       On November 25, 2019, pro se Plaintiff Michael Bird (“Bird”) filed this lawsuit against

Defendants Pam Fletcher, 349th District Judge, William Pemberton, Sarah Clark, Houston

County Court at Law Judge, Department of Family and Protective Service, and Office of the

Attorney General Child Support Division. On May 1, 2020, United States Magistrate Judge Zack

Hawthorn entered a report (Doc. No. 34), which recommended granting the Defendants’ motions

to dismiss (Doc. No. 10, 11, 12, 20) because Bird’s claims are barred by judicial

immunity, Eleventh Amendment immunity, and the Rooker-Feldman Doctrine, and that

the court should decline to exercise supplemental jurisdiction over Bird’s negligence claim.

This court agrees with these recommendations. Bird failed to file objections to the

magistrate judge’s report and recommendation and the time for doing so has passed.
Case 9:19-cv-00220-RC-ZJH Document 35 Filed 06/02/20 Page 2 of 2 PageID #: 434



      It is, therefore, ORDERED that the magistrate judge’s report and recommendation (Doc.

No. 34) is ACCEPTED. Accordingly, the Defendants’ motions to dismiss (Doc. No. 10, 11, 12,

20) are GRANTED and Bird’s complaint is DISMISSED.

      A final judgment will be entered separately.

             So ORDERED and SIGNED, Jun 02, 2020.


                                                           ____________________
                                                           Ron Clark
                                                           Senior Judge
